OPINION BY
CAVANAUGH, J.:
¶ 1 We have a counseled appeal from a reconsidered sentence of from six to sixteen years imprisonment which was imposed after the court reconsidered an eight to sixteen year sentence which, in turn, had been imposed on a violation of probation from negotiated sentences which had been given after appellant agreed to testify against his co-actor in a robbery case. The plea, violation, and reconsideration sentences were all imposed by the same judge who granted the reconsidered modified sentence after a full hearing. Appellant, Antoine Randolph, appealed, acting pro se, and has been furnished appeal counsel in the person of Francis J. Mas-ciocchi.
¶2 Counsel has attempted to accord with the protocol established by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as adopted in Pennsylvania by Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981). Per McClendon, counsel who seeks to withdraw, must furnish the appellant with a copy of the brief prepared by counsel and advise him of his alternative rights. We have found, after extensive experience with Anders and McClendon, that appeals which are in proper compliance with the requirements for an acceptable brief and petition to withdraw are almost the exception. The rules are honored more often in the breach than in the observance. In this case, we detect non-compliance at the outset. In his petition for leave to withdraw, counsel advises that notice was sent to appellant at S.C.I. Camp Hill. However, the superior court file contains a letter from Randolph to the Prothonotary dated March 9, 2003, from his confinement at S.C.I. Greene with the following address:
Antoine Randolph FD-6208
State Correctional Institution at Greene
*707175 Progress Drive
Waynesburg, PA 15370
¶ 3 TMs letter is an inquiry as to the progress of his appeal and disclaims receipt of any information after his request to proceed in forma pauperis and for appointment of counsel. Appeal counsel’s brief and petition to withdraw attest to sending copies to Randolph on February 12, 2003 and February 11, 2003, respectively, both addressed to Camp Hill. Accepting Randolph’s statement a month later that he had received no information, and having no source of voucher for counsel’s letters having been duly forwarded, we must assume that notices were not received so as to justify a finding of compliance with McClendon.
¶ 4 Accordingly, we will retain jurisdiction and, by this opinion, instruct counsel to send appropriate communication to appellant at the above address where we have ascertained he is lodged.
¶ 5 For the benefit of counsel and indeed all counsel in Pennsylvania, we advise that the residence of inmates may be ascertained through the Office of Chief Counsel for the Department of Corrections at 2520 Lisburn Road, Camp Hill, PA 17001 (717-975-4864). Inmate location may also be discovered on the Internet at www. cor.state.pa.us.
¶ 6 Counsel to comply with instructions. Supporting data to be filed forthwith. Consideration of appeal delayed for 40 days.
1Í 7 Case held under advisement. Jurisdiction retained.